Name: Decision of the Court of Justice of 11 March 1981 amending Annexes I and II to the Rules of Procedure (official holidays, extension of time limits on account of distance)
 Type: Decision
 Subject Matter: nan
 Date Published: 1981-07-20

 Avis juridique important|31981D0720(01)Decision of the Court of Justice of 11 March 1981 amending Annexes I and II to the Rules of Procedure (official holidays, extension of time limits on account of distance) /* CODIFIED VERSION CF 382Y0215(01) */ Official Journal L 199 , 20/07/1981 P. 0003 - 0003 Spanish special edition: Chapter 01 Volume 3 P. 0086 Portuguese special edition Chapter 01 Volume 3 P. 0086 +++++( 1 ) OJ NO L 350 , 28 . 12 . 1974 , P . 27 . DECISION OF THE COURT OF JUSTICE OF 11 MARCH 1981 AMENDING ANNEXES I AND II TO THE RULES OF PROCEDURE ( OFFICIAL HOLIDAYS , EXTENSION OF TIME LIMITS ON ACCOUNT OF DISTANCE ) THE COURT OF JUSTICE OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO ANNEX I ( OFFICIAL HOLIDAYS ) AND ANNEX II ( EXTENSION OF TIME LIMITS ON ACCOUNT OF DISTANCE ) TO THE RULES OF PROCEDURE , ADOPTED ON 4 DECEMBER 1974 ( 1 ) , WHEREAS , BY REASON OF THE ACCESSION OF THE HELLENIC REPUBLIC TO THE EUROPEAN COMMUNITIES , IT IS APPROPRIATE TO DEFINE WITH GREATER ACCURACY THE OFFICIAL HOLIDAYS FOR EASTER , ASCENSION DAY AND WHITSUNTIDE ; WHEREAS , FOR THE SAME REASON , IT IS APPROPRIATE TO DETERMINE THE EXTENSION OF TIME LIMITS ON ACCOUNT OF DISTANCE AS RESPECTS PARTIES HABITUALLY RESIDENT IN THAT NEW MEMBER STATE ; WHEREAS ANNEXES I AND II TO THE RULES OF PROCEDURE MUST THEREFORE BE AMENDED ACCORDINGLY , HEREBY DECIDES AS FOLLOWS : ARTICLE 1 THE FOLLOWING PARAGRAPH SHALL BE INSERTED AT THE END OF THE FIRST PARAGRAPH OF ARTICLE 1 OF ANNEX I TO THE RULES OF PROCEDURE : " THE OFFICIAL HOLIDAYS REFERRED TO IN THE FIRST PARAGRAPH HEREOF SHALL BE THOSE OBSERVED AT THE PLACE WHERE THE COURT OF JUSTICE HAS ITS SEAT . " ARTICLE 2 THE FOLLOWING SHALL BE SUBSTITUTED FOR THE THIRD INDENT OF ARTICLE 1 OF ANNEX II TO THE RULES OF PROCEDURE : " - FOR THE EUROPEAN TERRITORY OF THE KINGDOM OF DENMARK , FOR THE HELLENIC REPUBLIC , FOR IRELAND , FOR THE ITALIAN REPUBLIC AND FOR THE UNITED KINGDOM : 10 DAYS , " . ARTICLE 3 THIS DECISION SHALL BE PUBLISHED IN THE OFFICIAL JOURNAL OF THE EUROPEAN COMMUNITIES . IT SHALL ENTER INTO FORCE ON THE DATE OF ITS PUBLICATION THEREIN . DONE AT LUXEMBOURG , 11 MARCH 1981 .